UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6760



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFTON ANTHONY GRANT, a/k/a Cliff,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-99-292-A)


Submitted:   June 20, 2002                 Decided:   June 28, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifton Anthony Grant, Appellant Pro Se.   Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Clifton Anthony Grant appeals the district court’s order

denying his request for release pending appeal of the court’s

orders denying his motion for review of his sentence and denying

his motion for reconsideration.          See United States v. Grant, No.

02-6505 (4th Cir. June 7, 2002) (unpublished). Because this Court’s

decision in No. 02-6505 affirming the district court’s orders has

issued, Grant’s present appeal of the denial of his motion for

release pending appeal is moot. Accordingly, we dismiss the appeal.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                    2